FILED
                            NOT FOR PUBLICATION
                                                                            DEC 28 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JIM EDUARDO RODRIGUEZ, AKA                       No.   17-73039
Eduardo Rodriguez
                                                 Agency No. A075-610-739
              Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 10, 2021
                             San Francisco, California

Before: MURGUIA, Chief Judge, and IKUTA and VANDYKE, Circuit Judges.

      Petitioner Jim Eduardo Rodriguez seeks review of a decision of the Board of

Immigration Appeals (BIA) affirming the decision of an Immigration Judge (IJ)

denying his application for adjustment of status under 8 U.S.C. § 1255(i) and a




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
waiver of inadmissibility under 8 U.S.C. § 1182(h). We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition for review.

      The BIA did not err in concluding that Rodriguez is inadmissible as an alien

convicted of a crime involving moral turpitude, see 8 U.S.C. § 1227(a)(2)(A)(i),

due to his conviction under section 245(a)(2) of the California Penal Code (which

criminalizes “assault upon the person of another with a firearm”). The BIA

previously determined that section 245(a)(1) of the California Penal Code (which

criminalizes “assault upon the person of another with a deadly weapon or

instrument other than a firearm”) is categorically a crime involving moral

turpitude, see Matter of Wu, 27 I. & N. Dec. 8, 9 (BIA 2017), and we have deferred

to that conclusion, see Safaryan v. Barr, 975 F.3d 976, 988 (9th Cir. 2020).

Because there is no material difference, for purposes of the categorical approach,

between section 245(a)(1) and section 245(a)(2) of the California Penal Code, the

BIA did not err in holding that section 245(a)(2) of the California Penal Code is

also categorically a crime involving moral turpitude.

      The BIA did not err in concluding that Rodriguez was not entitled to a

waiver of inadmissibility because his prior conviction constituted a “violent or

dangerous” crime, and because he failed to show that denial of his application

would “result in exceptional and extremely unusual hardship.” 8 C.F.R.


                                          2
§ 1212.7(d). At oral argument in this appeal, counsel for Rodriguez conceded

Rodriguez’s argument that the heightened standard for “violent or dangerous

crimes” in § 1212.7(d) is unconstitutionally vague. And Rodriguez forfeited the

argument that the BIA erred by not assessing whether Rodriguez’s actual conduct

was violent or dangerous because counsel raised that argument for the first time in

a submission of supplemental authority under Rule 28(j) of the Federal Rules of

Appellate Procedure. See United States v. Gomez–Mendez, 486 F.3d 599, 606 n.

10 (9th Cir. 2007) (“[A]n issue raised for the first time in a letter of supplemental

authorities under Fed. R. App. 28(j) is ordinarily deemed waived.”).

      PETITION DENIED.




                                           3